DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on March 24, 2021. This is a first action on the merits of the application.  Claims 1-24 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 10-24 in the reply filed on March 24, 2021 is acknowledged.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 10 and 17-24 are objected to because of the following informalities: 
Claims 10 and 17-24 recites “in the range of” which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “in a range of”. 
Claim 18 recites “the fresh feed is preferably heavy residue feed”.  It is respectfully suggested to amend the limitation to “the fresh feed is 
Claim 22 recites “coke drums” in line 1. It is respectfully suggested to amend the limitation to “coke drum” since claim 10 recite “coke drum” in step (c). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “(b) combining a fresh feed with an internal recycle stream and heating to initiate thermal cracking and obtaining hot stream” in lines 8-9. This is considered indefinite for the following reasons: It is unclear what the “internal recycle stream” refers to, or where the “internal recycle stream” is originated from.  In addition, it is unclear where (i.e., which process unit(s), such as a furnace) the step (b) is being conducted. 
Claim 10 recites “a low recycle ratio” in step (c).  This is considered indefinite for the following reasons: It is unclear how the recycle ratio is defined. 
Claims 11-24 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 11 recites “final distillate products”. This is considered indefinite for the following reasons: It is unclear whether the “final distillate products” refers to distillate products recited in claim 10-step (a), or other distillate products obtained from the process recited in claim 10. 
Claim 13 recites “the product streams” in line 2 which lacks and antecedent basis.  In addition, this is considered indefinite for the following reasons: It is unclear whether the “final 
Claim 13 recites “pump-around of the fractionator” in line 3. This is considered indefinite for the following reasons: It is unclear what the limitation “pump-around” refers to.
Claim 14 recites “product streams” in line 2.  This is considered indefinite for the following reasons: It is unclear whether the “product streams” refers to distillate products recited in claim 10-step (a), or other products obtained from the process recited in claim 10.
Claim 14 recites “pump-around of the fractionator” in line 3. This is considered indefinite for the following reasons: It is unclear what the limitation “pump-around” refers to.
Claim 23 recites “a cycle time” in lines 1-2. This is considered indefinite for the following reasons: It is unclear how the limitation “a cycle time” is defined in the context of operating the coke drum.
Claim 24 recites “the furnace” in line 1 which lacks an antecedent basis. This is considered indefinite for the following reasons: It is unclear where the furnace is located in the context of operating the process recited in claim 10.
Claim 24 recites “cold oil velocity” in line 2. This is considered indefinite for the following reasons: It is unclear how the limitation “cold oil velocity” is defined in the context of operating the furnace.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Halim et al. (US 6,332,975 B1, hereinafter “Abdel-Halim”), in view of Fan et al. (US 6,224,043, hereinafter “Fan”).
In regard to claim 10, Abdel-Halim discloses a delayed coking process for production of anode grade coke (Abstract), the process comprising the steps of (Fig. 2; col. 7, line 64 thru col. 8, line 43):
(i) Subjecting heat-exchanged (preheated) coker feed (400, Fig. 2) and product vapors (406, Fig. 2) from coke drum (412a, 412b, Fig. 2) to fractionation in a fractionator (404, Fig. 2) to obtain distillate products comprising LPG, Naphtha, light coker gas oil (LCGO) and heavy coker gas oil (HCGO);
(ii) Combining a fresh feed with an internal recycle stream and heating to initiate thermal cracking in a coker furnace (410, Fig. 2) and obtaining hot stream (an effluent from the coker furnace); and 
(iii) Subjecting the hot stream (an effluent from the coker furnace) obtained in step (ii) to delayed coking in the coke drum (412a, Fig. 2) to obtain product vapors (406, Fig. 2) and anode Abdel-Halim discloses the coking is a severe thermal cracking process (col. 7, lines 53-57).
Abdel-Halim does not explicitly disclose entry location of the product vapors is above entry location of the preheated feed near the fractionator bottom, and the entry locations of the preheated feed and the product vapors are separated by a shield tray. Abdel-Halim does not explicitly disclose the delayed coking is conducted at a low recycle ratio in the range of 1.01 to 1.20. 
Regarding the presence of shield tray in the fractionator, Fan discloses a vapor-liquid contact tray (36) with a tray deck (58) and an upstream downcomer (48) and a downstream downcomer (50) positioned at an opening (46) in the tray deck (40) (Abstract; Fig. 5). Fan discloses vapor-liquid contact trays are used in mass transfer or heat exchange columns to facilitate interaction and mass transfer between descending liquid streams and ascending vapor streams (col. 1, lines 20-23).  In addition, Fan discloses a deflector contained in the vapor-liquid contact tray (36) functions to shield the discharged liquid from the prevailing vapor flow (col. 6, lines 28-49).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Abdel-Halim, in view of Fan, to provide the shield tray in the fractionator, because vapor-liquid contact trays are used in mass transfer or heat exchange columns to facilitate interaction and mass transfer between liquid streams and vapor streams, or to shield the discharged liquid from the prevailing vapor flow thereby improving the efficacy of operation of a distillation column as taught by Fan (col. 1, lines 20-23; col. 6, lines 28-49).

Regarding the low recycle ratio in the range of 1.01 to 1.20 in the coke drum as recited, the claimed low recycle ratio in the range of 1.01 to 1.20 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize coke production activity and utility taking into consideration the operational parameters of the coke drum operation (time, temperature, pressure, throughput), the physical and chemical make-up of the feedstock as well as the nature of the delayed coke end-products. 

In regard to claims 15, 16 and 18, Abdel-Halim discloses a residue-containing feed stream (400, Fig. 2) as a feedstock for delayed coking process for production of anode grade coke (Fig. 2; col. 7, line 64 thru col. 8, line 5) wherein the residue is resulted from a high sulfur and/or high metals petroleum residue feedstock (col. 2, lines 35-38) which is considered to encompass vacuum residuum, reduced crude oil, shale oil, and heavy residue feed (Fig. 1).  The residue-containing feed stream comprises large portion of the aromatic nuclei (col. 7, lines 64-66) which renders the recited aromatic streams obvious. 

Abdel-Halim discloses a residue-containing feed stream (400, Fig. 2) as a feedstock for delayed coking process for production of anode grade coke (Fig. 2; col. 7, line 64 thru col. 8, line 5) wherein the residue is resulted from a high sulfur and/or high metals petroleum residue feedstock (col. 2, lines 35-38) which is considered to encompass vacuum residuum, reduced crude oil, shale oil, and heavy residue feed (Fig. 1).  Depending on the source of the residue-containing feed stream, it is the examiner’s assessment that the recited physical/chemical properties/compositions of the fresh feed are considered obvious. 

In regard to claims 19 and 21, Abdel-Halim discloses the coker feed is heated to about 600 [Symbol font/0xB0]F (315 [Symbol font/0xB0]C) (col. 8, lines 6-8) which is considered to close enough to the upper bound of the recited temperature range of 310 [Symbol font/0xB0]C.  Therefore, the teachings of the Abdel-Halim reference renders the upper bound of the claimed temperature range recited in claim 19 prima facie obvious.  See MPEP 2144.05.  The teachings of the Abdel-Halim reference meets the upper bound of the claimed temperature range recited in claim 21.

In regard to claim 20, Abdel-Halim discloses the coker feed is mixed with a recycle stream in the fractionator (404, Fig. 2) and separated into distillate products comprising LPG, naphtha, light coker gas oil (LCGO) and heavy coker gas oil (HCGO) (col. 8, lines 6-26). Since Abdel-Halim discloses the same feed (i.e., the coker feed is mixed with a recycle stream) and the same fractionator products as that recited in claim 10 (and claim 20) and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the fractionator to inherently operate the same or similar to that of the fractionator recited in claim 10 (and claim 20). Specifically, it is asserted that the pressure and Abdel-Halim are at least overlapped with those disclosed in claim 20 of the claimed invention.  See MPEP 2112.02.

In regard to claims 22 and 23, Abdel-Halim discloses the effluent from the coker furnace (410, Fig. 2) directly flows into the coke drum (412a, Fig. 2) and the coker furnace (410, Fig. 2) is operated at a temperature range of 915-930 [Symbol font/0xB0]F (490-499 [Symbol font/0xB0]C) (col. 8, lines 8-11).  This directs a seamless connection between the coker furnace (410, Fig. 2) and the coke drum (412a, Fig. 2) which directs the temperature in the coke drum is close to 915-930 [Symbol font/0xB0]F (490-499 [Symbol font/0xB0]C) which is within the recited temperature range. In an embodiment, Abdel-Halim discloses a coker pressure range of 15-30 psig (1-2 Kg/cm2) (col. 10, Example 1) which is within the recited pressure range.
In addition, although Abdel-Halim does not explicitly disclose a cycle time or feed filling time of the coke drum, however, the claimed cycle time or feed filling time would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the coke drum operation (time, temperature, pressure, throughput), the physical and chemical make-up of the coke drum feedstock as well as the nature of the coke drum end-products. 

In regard to claim 24, Abdel-Halim discloses the coker furnace (410, Fig. 2) is operated at a temperature range of 915-930 [Symbol font/0xB0]F (490-499 [Symbol font/0xB0]C) (col. 8, lines 8-11) which is within the recited temperature range. In an embodiment, Abdel-Halim discloses a coker pressure range of 15-30 psig (1-2 Kg/cm2) (col. 10, Example 1) which is within the recited pressure range.
In addition, although Abdel-Halim does not explicitly disclose a cold oil velocity inside the furnace, however, the claimed cold oil velocity inside the furnace would have been obvious 

Claim Objections
Claims 11, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 11 and/or claim 12 and/or claim 13 and/or claim 14 into an independent claim 10 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 11-14.  The concept of a delayed coking process for production of anode grade coke, the process comprising the steps of:
(a)    subjecting preheated feed and product vapors from coke drum to fractionation in a fractionator to obtain distillate products, wherein entry location of the product vapors is above entry location of the preheated feed near the fractionator bottom, and the entry locations of the preheated feed and the product vapors are separated by a shield tray;
(b)    combining a fresh feed with an internal recycle stream and heating to initiate thermal cracking and obtaining hot stream,

(d)  quenching the product vapors from the coke drum with coker gas oil prior to entry' in the fractionator, 
wherein the quenched product vapors from step (d) are fractionated in the fractionator to obtain final distillate products, and wherein the final distillate products comprises of at least one of fuel gas, naphtha, kerosene, gasoil, and fuel oil, or
wherein the preheated feed stream is obtained by heating the fresh feed with heat available from the product streams and pump-around of the fractionator, or, 
wherein the fresh feed is preheated using the heat available from product streams and pump-around of the fractionator, is considered novel. 
The closest prior art to Abdel-Halim et al. (US 6,332,975 B1) discloses a delayed coking process for production of anode grade coke (Abstract), the process comprising the steps of (Fig. 2; col. 7, line 64 thru col. 8, line 43): (i) subjecting heat-exchanged (preheated) coker feed (400, Fig. 2) and product vapors (406, Fig. 2) from coke drum (412a, 412b, Fig. 2) to fractionation in a fractionator (404, Fig. 2) to obtain distillate products comprising LPG, Naphtha, light coker gas oil (LCGO) and heavy coker gas oil (HCGO); (ii) combining a fresh feed with an internal recycle stream and heating to initiate thermal cracking in a coker furnace (410, Fig. 2) and obtaining hot stream (an effluent from the coker furnace); and (iii) subjecting the hot stream (an effluent from the coker furnace) obtained in step (ii) to delayed coking in the coke drum (412a, Fig. 2) to obtain product vapors (406, Fig. 2) and anode grade coke via coke handling apparatus (430, 432, Abdel-Halim discloses the coking is a severe thermal cracking process (col. 7, lines 53-57).
Other pertinent prior art to Fan et al. (US 6,224,043) disclose a vapor-liquid contact tray (36) with a tray deck (58) and an upstream downcomer (48) and a downstream downcomer (50) positioned at an opening (46) in the tray deck (40) (Abstract; Fig. 5). Fan discloses vapor-liquid contact trays are used in mass transfer or heat exchange columns to facilitate interaction and mass transfer between descending liquid streams and ascending vapor streams (col. 1, lines 20-23).
The teachings of Abdel-Halim and Fan, alone or in a combination, does not provide any guidance which would lead one to conduct a delayed coking process for production of anode grade coke, the process comprising the steps of:
(a)    subjecting preheated feed and product vapors from coke drum to fractionation in a fractionator to obtain distillate products, wherein entry location of the product vapors is above entry location of the preheated feed near the fractionator bottom, and the entry locations of the preheated feed and the product vapors are separated by a shield tray;
(b)    combining a fresh feed with an internal recycle stream and heating to initiate thermal cracking and obtaining hot stream,
(c)    subjecting the hot stream obtained in step (b) to delayed coking in the coke drum to obtain product vapors and anode grade coke; wherein the delayed coking is conducted at a low recycle ratio in the range of 1.01 to 1.20; and
(d)  quenching the product vapors from the coke drum with coker gas oil prior to entry' in the fractionator, 
wherein the quenched product vapors from step (d) are fractionated in the fractionator to obtain final distillate products, and wherein the final distillate products comprises of at least one of fuel gas, naphtha, kerosene, gasoil, and fuel oil, or
wherein the preheated feed stream is obtained by heating the fresh feed with heat available from the product streams and pump-around of the fractionator, or, 
wherein the fresh feed is preheated using the heat available from product streams and pump-around of the fractionator as recited in claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772